Exhibit 10.4


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into as of
November 5, 2019 (the “Effective Date”), by and between Carriage Services, Inc.,
a Delaware corporation (the “Company”) and Viki K. Blinderman (hereafter
“Executive”). The Company and Executive may sometimes hereafter be referred to
singularly as a “Party” or collectively as the “Parties.”
WITNESSETH:
WHEREAS, the Company desires to continue to secure the employment services of
Executive subject to the terms and conditions hereafter set forth;
NOW, THEREFORE, in consideration of Executive’s continued employment with the
Company, and the premises and mutual covenants contained herein, the Parties
hereto agree as follows:
1.Employment Position and Defined Terms. During the Employment Period (as
defined in Section 4), the Company shall employ Executive, and Executive shall
serve, as Senior Vice President, Principal Financial Officer, Chief Accounting
Office and Secretary of the Company. Executive shall also serve as an officer of
any subsidiary of the Company as may be requested by the Company. Executive
shall perform such other duties which are from time to time assigned to her and
are not inconsistent with the provisions hereof. Executive’s principal place of
Employment shall be at the main business offices of the Company in Houston,
Texas. Defined terms used in the Agreement that are not otherwise defined herein
when first used are defined in Sections 6(g) and 10(d).


2.Compensation.


(a)Base Salary. The Company shall pay to Executive during the Employment Period
an annual salary at a rate of not less than Three Hundred Thousand Dollars
($300,000.00) per full calendar year of service (the “Base Salary”). Executive’s
Base Salary may increase at the discretion of the Compensation Committee or its
duly authorized delegate and shall be paid in equal installments in accordance
with the Company’s standard policy regarding payment of compensation to
similarly situated employees, but no less frequently than monthly. Nothing
contained herein shall preclude the payment of any other compensation to
Executive at any time as determined by the Compensation Committee.


(b)Annual Bonus. In addition to the Base Salary in Section 2(a), Executive shall
be eligible for an annual, discretionary incentive award (the “Annual Bonus”)
for each full calendar year that she is employed hereunder, as determined in the
sole discretion of the Compensation Committee (or its duly authorized delegate)
upon consideration of, among other things, corporate and individual performance
for the year. The Annual Bonus shall be payable before March 15 of the year
following the calendar year to which the Annual Bonus relates, following the
certification of applicable year-end financial results. Executive must be
employed by the Company on the payment date in order to earn and receive an
Annual Bonus and thus Executive shall have no entitlement to any Annual Bonus
before that date. The Executive’s “Target Annual Bonus” shall be established by
the Compensation Committee, or its duly authorized delegate, at the beginning of
each year and shall be a percentage of Executive’s Base Salary, not to be less
than 50% (it being understood that the actual Annual Bonus eventually earned
could be lesser or greater than the Target Annual Bonus).


1

--------------------------------------------------------------------------------

Exhibit 10.4


3.Duties and Responsibilities of Executive. During the Employment Period,
Executive shall devote her full working time to (a) the business of the Company
and its Affiliates and (b) performance of the duties and responsibilities
assigned to Executive to the best of Executive’s ability and with reasonable
diligence. Executive’s Employment shall also be subject to the policies
maintained and established by the Company, as such policies may be amended from
time to time. Executive shall at all times use her best efforts to comply in
good faith with laws applicable to Executive’s actions on behalf of the Company
and its Affiliates.


4.Term of Employment; Termination Rights.


(a)Term. Executive’s term of Employment with the Company under this Agreement
shall be for the period from the Effective Date through the date that is three
(3) years from the Effective Date (the “Initial Term”).


On the third anniversary of the Effective Date, and on each subsequent
anniversary thereafter, this Agreement shall automatically renew and extend for
a period of 12 months (each such 12-month period being a “Renewal Term”), unless
written notice of non-renewal is delivered from either Party to the other not
less than sixty (60) days prior to the expiration of the then-existing Initial
Term or Renewal Term, as applicable. Notwithstanding the foregoing, Executive’s
Employment pursuant to this Agreement may be terminated prior to the expiration
of the then-existing Initial Term or Renewal Term in accordance with this
Agreement.
The period from the Effective Date through the Executive’s Termination Date (for
whatever reason) shall be referred to herein as the “Employment Period.”
(b)Continued Availability Post-Termination. Executive agrees to remain available
for twelve (12) months beyond the Employment Period during normal business hours
to provide reasonable assistance to the Company or its Affiliates in the event
that the Company or an Affiliate become involved in litigation (or another type
of dispute or controversy) regarding matters of which Executive has relevant
knowledge resulting from Executive’s Employment; provided that such assistance
does not unreasonably interfere with the employment duties of Executive with
another employer following the Termination Date. Such post-termination
assistance shall be provided by Executive in the capacity of an independent
contractor at an agreed-upon, reasonable consulting fee, and shall not be deemed
to create or continue an employee-employer or fiduciary relationship, or to
represent a continuation of this Agreement.


5.Benefits. Subject to the terms and conditions of this Agreement, during the
Employment Period, Executive shall be entitled to all of the following:


(a)Reimbursement of Business Expenses. The Company shall reimburse Executive for
all reasonable travel, entertainment and other business expenses paid or
incurred by Executive in the performance of duties hereunder, provided that such
expenses are incurred and accounted for in accordance with the expense
reimbursement policies and procedures established by the Company from time to
time. Such reimbursement shall in all cases be made in compliance with Section
30.




2

--------------------------------------------------------------------------------

Exhibit 10.4


(b)Discretionary Vacation Time. Executive’s work is routinely performed outside
of a traditional work schedule and Executive is required to manage her own work
schedule and time away from work, including vacation and personal time, in a
manner that allows Executive to fulfill her duties and does not negatively
impact the Company. Executive is not entitled to a fixed amount of vacation or
personal time and will not accrue vacation or personal time balances.


(c)Other Employee Benefits. Executive shall be entitled to participate in any
retirement, 401(k), profit-sharing, and other employee benefits plans or
programs of the Company to the same extent as available to other similarly
situated employees of the Company under the terms of such plans or programs.
Executive shall also be entitled to participate in any group insurance,
hospitalization, medical, dental, health, life, accident, disability and other
employee benefits plans or programs of the Company to the extent available to
other similarly situated employees of the Company, and their spouses and
eligible dependents, under the terms of such plans or programs including,
without limitation, any medical expense reimbursement account and
post-retirement medical program as made available to other similarly situated
employees of the Company.


(d)Equity Incentive Awards. Executive shall be eligible to participate in the
Company’s 2017 Omnibus Incentive Plan, as it may be amended from time to time
(the “LTIP”), or any other incentive plan sponsored by the Company which
provides for equity grants of incentive awards. The terms and conditions of any
equity incentive award granted to Executive shall be set forth in the incentive
plan document and award agreement governing such award.


6.Rights and Payments upon Termination. The Executive’s right to compensation
and benefits for periods after the Termination Date shall be determined in
accordance with this Section 6. Except as otherwise expressly required by law or
as specifically provided in an employee benefit plan or under this Agreement,
all of Executive’s rights to salary, severance, benefits, bonuses and other
compensatory amounts under this Agreement shall cease upon the Termination Date.


(a)Minimum Payments. As of the Termination Date, Executive shall be entitled to
the following minimum payments under this Section 6(a), in addition to any other
payments or benefits which Executive is entitled to receive under the terms of
any employee benefit plan or program, state law, Company policy, or under
Section 6(b):


(1)accrued but unpaid Base Salary through the Termination Date; provided that,
if Executive’s termination is due to Disability, such amount shall be net of the
amount of any benefits received or payable under any disability insurance policy
maintained by the Company for Executive, if applicable, which policy provides
for income replacement benefits due to the Executive’s inability to work as the
result of her qualifying Disability; and


(2)reimbursement of reasonable business expenses that were incurred but unpaid
as of the Termination Date.






3

--------------------------------------------------------------------------------

Exhibit 10.4


Amounts payable under this Section 6(a) shall be paid in accordance with the
Company’s normal procedures for making payments following termination of
Employment by a similarly situated employee.
(b)Severance Payments.


(1)Death. If Executive dies during the Initial Term or any then-existing Renewal
Term and while in Employment, the Company shall pay Executive’s Designated
Beneficiary (A) the Executive’s Base Salary, in installments, through the end of
the Initial Term or any then-existing Renewal Term which was in effect at the
time of Executive’s death; and (B) a pro rata amount of the Target Annual Bonus
described in Section 2(b) for the year in which the death occurred, based on the
number of days Executive was employed in such year in comparison to 365, and
based on actual performance of any applicable performance metrics through the
end of the performance period. Such amounts shall be paid to Executive’s
Designated Beneficiary by no later than the date necessary to qualify each such
payment as a “short-term deferral” within the meaning of Treas. Reg. § l.409A­
l(b)(4).


(2)Disability. If, during the Initial Term or any then-existing Renewal Term,
Executive’s Employment is terminated by the Company due to Executive’s
Disability, the Company shall, subject to Section 6(e), pay Executive (A) the
Executive’s Base Salary, in installments, through the end of the Initial Term or
any then-existing Renewal Term which was in effect at the time of Executive’s
disability; and (B) pay Executive a pro rata amount of the Target Annual Bonus
described in Section 2(b) for the year in which the Termination Date occurred,
based on the number of days Executive was employed in such year in comparison to
365, and based on actual performance of any applicable performance metrics
through the end of the performance period. Such pro rata amount of the Target
Annual Bonus shall be paid on the later of (1) the Company’s first regular
payroll date that occurs after the Release (as defined in Section 6(e), below)
is no longer revocable (the “First Payment Date”), or (2) the payment date that
an Annual Bonus for the year of termination otherwise would have been payable
pursuant to Section 2(b), had Executive’s Employment not been terminated
(provided, that, in no event shall such payment occur later than the date
necessary to qualify such payment as a “short-term deferral” within the meaning
of Treas. Reg. § l.409A­ l(b)(4)).


(3)Involuntary Termination Without Cause (Other than Due to Death or Disability)
Not Within Corporate Change Period. If Executive’s Employment is terminated by
the Company without Cause (other than on account of Executive’s death or
Disability), and such Termination Date does not occur within a Corporate Change
Period, the Company shall, subject to Section 6(e), provide to Executive (A)
continued payment of Executive’s Base Salary as in effect on the Termination
Date, in arrears, for a period of 24 months following the Termination Date,
where the first such payment shall be made on the First Payment Date and shall
include all payments, if any, without interest, that would have otherwise been
made pursuant to this Section 6(b)(3)(A) between the Termination Date and the
First Payment Date; and (B) a pro rata amount of the Target Annual Bonus
described in Section 2(b), for the year in which the Termination Date occurred,
based on the number of days Executive was employed in such year in comparison to
365, and based on actual performance of any applicable performance metrics
through the end of the performance period, where such pro rata amount of the
Target Annual Bonus shall be


4

--------------------------------------------------------------------------------

Exhibit 10.4


paid on the later of (i) the First Payment Date or (ii) the payment date that an
Annual Bonus for the year of termination otherwise would have been payable
pursuant to Section 2(b), had Executive’s Employment not been terminated
(provided, that, in no event shall such payment occur later than the date
necessary to qualify such payment as a “short-term deferral” within the meaning
of Treas. Reg. § l.409A­ l(b)(4)).


(4)Involuntary Termination Without Cause (Other than Due to Death or Disability)
Within Corporate Change Period or Termination by Executive for Good Reason
Within Corporate Change Period. If Executive’s Employment is terminated by the
Company without Cause (other than on account of Executive’s death or Disability)
during a Corporate Change Period, or if Executive terminates her Employment due
to Good Reason during a Corporate Change Period, the Company shall, subject to
Section 6(e), provide to Executive (A) a lump sum equal to two times the sum of
(i) Executive’s Base Salary as in effect on the Termination Date (or as of the
date of the Corporate Change, if higher), plus (ii) Executive’s Target Annual
Bonus, with such total amount to be paid on the First Payment Date.


(5)Other Termination of Employment. For purposes of clarity, in the event that
(A) Executive voluntarily resigns or otherwise voluntarily terminates
Employment, except due to Good Reason within a Corporate Change Period, or (B)
Executive’s Employment is terminated due to Cause then, in any such event under
clause (A) or (B), the Company shall have no obligation to provide the severance
benefits described in this Section 6(b) or the coverage described in Section
6(c), except to offer COBRA coverage (as required by COBRA law) but not at the
rate described in Section 6(c). However, Executive shall still be entitled to
the minimum benefits provided under Section 6(a).


(6)No Duplication of Severance Benefits. The severance payments provided under
this Section 6(b) shall supersede and replace any severance payments under any
severance pay plan or similar agreement that the Company or any Affiliate
maintains for key management employees or employees generally.


(c)Subsidized COBRA Coverage for Certain Terminations.


The provisions of this Section 6(c) shall apply only with respect to an
Executive who becomes entitled to receive benefits under Section 6(b)(1), (2),
(3) or (4) on account of her qualifying termination from Employment:
(1)In the event that Executive timely elects continuation coverage under any of
the Company’s “group health plans” within the meaning of Treasury Regulations
Section 54.4980B-2 Q/A-1 (collectively, the “Health Plan”) on behalf of herself
and any of her eligible covered dependents (including her spouse) pursuant to
COBRA, following the Termination Date, the Company shall, subject to Section
6(e), pay on Executive’s behalf or reimburse Executive for an amount equal to
the monthly premium for such COBRA coverage for each month during which such
COBRA coverage is in effect during the period commencing on the Termination Date
and ending upon the earliest of (x) the date that is eighteen (18) months
following the Termination Date, (y) the date that Executive and Executive’s
covered dependents become no longer eligible for COBRA coverage, or (z) the date
Executive becomes eligible to


5

--------------------------------------------------------------------------------

Exhibit 10.4


receive group healthcare coverage from a subsequent employer (and Executive
agrees to promptly notify the Company of such eligibility). In all other
respects, Executive and her dependents shall be treated the same as any other
qualified beneficiaries under the Health Plan and COBRA.


(2)Notwithstanding Section 6(c)(1) to the contrary, the Company may alter the
manner in which health benefits are provided to Executive under such Section
following termination of Executive’s Employment to the extent the Company
reasonably determines is necessary for purposes of satisfying Code Section
105(h)(2) or avoiding the imposition of an excise tax on the Company or any of
its Affiliates, provided that such alterations do not materially decrease
coverage or increase the after-tax cost to Executive of such benefits.


(d)Accelerated Vesting of Equity Awards. To the extent Executive received any
equity incentive award that is not fully vested as of the Termination Date, the
following shall apply with respect to each such award, unless the applicable
award agreement provides for more generous treatment of such award:


(1)subject to compliance with the Release requirements in Section 6(e), if
Executive becomes entitled to receive benefits under Section 6(b)(1), (2) or (4)
on account of her qualifying termination from Employment, (i) Executive shall
become immediately 100% vested in any outstanding awards of restricted stock,
stock options and any other equity incentive awards granted under the LTIP (or
any other equity incentive plan of the Company) that vest solely based on the
passage of time, and (ii) with respect to any awards that vest based on the
attainment of performance-based vesting conditions, Executive shall be
considered to have remained in Employment through the end of the applicable
performance period (with any such award being paid out within 60 days following
the end of the applicable performance period, provided that applicable
performance targets have been met); and


(2)except as specifically provided in Section 6(d)(1), all unvested equity
incentive awards shall be treated in accordance with the terms of the
outstanding award agreement or plan document, as applicable.


(e)Release Agreement. Notwithstanding any provision of the Agreement to the
contrary, in order to receive the vesting acceleration provided under Section
6(d), or the severance payments and benefits provided under Sections 6(b) or
(c), the Executive must first execute an appropriate release agreement (on a
form provided by the Company) (a “Release”) whereby the Executive agrees to
release and waive, in return for such vesting acceleration or severance
benefits, any claims that Executive may have against the Company or any of its
Affiliates including, without limitation, for unlawful discrimination (e.g.,
Title VII of the Civil Rights Act); provided, however, such release agreement
shall not release any claim or cause of action by or on behalf of the Executive
for (a) any payment or benefit that may be due or payable under this Agreement
or any vested benefits under any employee benefit plan or program or (b)
non-payment of salary or benefits to which Executive is entitled from the
Company as of the Termination Date. The Release must be provided to Executive
within five (5) days following the Termination Date, and signed by Executive and
returned to the Company, and any applicable revocation period must have expired,
no later than thirty (30) days following the Termination Date.


6

--------------------------------------------------------------------------------

Exhibit 10.4


(f)Reduction of Payments. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in Code
Section 280G(c)), and the payments and benefits provided for in this Agreement,
together with any other payments and benefits which Executive has the right to
receive from the Company or any of its Affiliates, would constitute a “parachute
payment” (as defined in Code Section 280G(b)(2)), then the payments and benefits
provided for in this Agreement shall be reduced (but not below zero) so that the
present value of such total amounts and benefits received by Executive from the
Company and its Affiliates will be one dollar ($1.00) less than three times
Executive’s “base amount” (as defined in Code Section 280G(b)(3)) and so that no
portion of such amounts and benefits received by Executive shall be subject to
the excise tax imposed by Code Section 4999. The reduction of payments and
benefits hereunder, if applicable, shall be made by reducing, first, payments or
benefits to be paid in cash hereunder in the order in which such payment or
benefit would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and, then, reducing
any benefit to be provided in-kind hereunder in a similar order. The
determination as to the extent of any such reduction in the amount of the
payments and benefits provided hereunder shall be made by the Company in good
faith. If a reduced payment or benefit is made or provided and through error or
otherwise that payment or benefit, when aggregated with other payments and
benefits from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Executive’s base amount, then Executive shall immediately repay such excess to
the Company upon notification that an overpayment has been made. Nothing in this
Section 6(f) shall require the Company to be responsible for, or have any
liability or obligation with respect to, Executive’s excise tax liabilities
under Code Section 4999.


(g)Definitions.


(1)“Affiliate” means any incorporated or unincorporated trade or business or
other entity or person, other than the Company, that along with the Company is
considered a single employer under Code Section 414(b) or Code Section 414(c);
provided, however, (a) in applying Code Section 1563(a)(l), (2), and (3) for
purposes of determining a controlled group of corporations under Code Section
414(b), the phrase “at least 50 percent” shall be used instead of the phrase “at
least 80 percent” in each place the phrase “at least 80 percent” appears in Code
Section 1563(a)(l), (2), and (3), and (b) in applying Treasury Regulation
Section l.414(c)-2 for the purposes of determining trades or businesses (whether
or not incorporated) that are under common control for the purposes of Code
Section 414(c), the phrase “at least 50 percent” shall be used instead of the
phrase “at least 80 percent” in each place the phrase “at least 80 percent”
appears in Treasury Regulation Section l.414(c)-2.


(2)“Board” means the then-current Board of Directors of the Company.
















7

--------------------------------------------------------------------------------

Exhibit 10.4


(3)“Cause” means any of the following: (A) Executive’s conviction of, or plea of
no contest to, a misdemeanor involving moral turpitude or a felony; (B)
Executive’s repeated failure or refusal to perform all of her duties,
obligations and agreements herein contained or imposed by law, including her
fiduciary duties, to the reasonable satisfaction of the Board; (C) Executive’s
commission of acts amounting to gross negligence or willful misconduct to the
material detriment of the Company; or (D) Executive’s material breach of any
provision of this Agreement or uniformly applied provision of the Company’s
employee handbook or other personnel policies, including without limitation, its
Code of Business Conduct and Ethics. Such determination of “Cause” shall be made
by the Board and, in the event of circumstances described in clause (B) or (D)
above, the Board shall give written notice to Executive specifying such
circumstances and providing a period of 30 days in which Executive shall be
allowed to cure such circumstances, if capable of cure.


(4)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.


(5)“Code” means the Internal Revenue Code of 1986, as amended.


(6)“Compensation Committee” means the Compensation Committee of the Board.


(7)“Corporate Change” means a “Corporate Transaction” or “Change in Control” (as
defined in the LTIP).


(8)“Corporate Change Period” means the 24-month period following the occurrence
of a Corporate Change.


(9)“Designated Beneficiary” means the Executive’s surviving spouse, if any. If
there is no such surviving spouse at the time of Executive’s death, then the
Designated Beneficiary hereunder shall be Executive’s estate after the legal
representative of such estate provides satisfactory evidence thereof to the
Company (or its delegate) within the one-year period following Executive’s date
of death.


(10)“Director” means a Board member.


(11)“Disabled” or “Disability” shall mean that Executive has become
incapacitated by accident, illness or other circumstance which has rendered her
mentally or physically incapable of performing the duties and services required
of her hereunder on a full-time basis for a period of at least 365 consecutive
days. Evidence of such Disability shall be certified by a physician acceptable
to both the Company and Executive. In the event that the Parties are not able to
agree on the choice of a physician, each shall select one physician who, in
turn, shall select a third physician to render such certification. All
reasonable costs directly relating to the determination of whether Executive has
incurred a Disability for purposes of this Agreement shall be paid by the
Company.


(12)“Dispute” means any dispute, disagreement, claim, or controversy arising
from, in connection with, or relating to (A) the Employment, or termination of
Employment, of


8

--------------------------------------------------------------------------------

Exhibit 10.4


Executive, or (B) the Agreement, or the validity, interpretation, performance,
breach or termination of the Agreement.


(13)“Employment” means employment by the Company or any Affiliate.


(14)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(15)“Good Reason” means the occurrence of any of the following actions if taken
without Executive’s prior written consent: (A) any material breach by the
Company to comply with its obligations under the terms of the Agreement; (B) any
material diminution in the Executive’s responsibilities, authority or duties,
(C) a 10% or greater reduction of the sum of Executive’s Base Salary and Target
Annual Bonus; or (D) any change greater than 50 miles in the permanent location
at which Executive performs services for the Company. The Executive shall give
written notice to the Board specifying such actions within 90 days of the
initial existence of such action and providing a period of 30 days in which the
Company shall be allowed to cure such circumstances. Provided that the condition
purporting to give rise to the Good Reason event is not cured within the 30-day
cure period, Executive must exercise her right to terminate this Agreement for
Good Reason within 120 days after the initial existence of the Good Reason
event.


(16) “Termination Date” means the date on which Executive’s Employment
terminates for whatever reason.


7.Notice of Termination. Any termination of Executive’s Employment by the
Company or the Executive other than for death shall be communicated by Notice of
Termination to the other Party hereto. For purposes of this Agreement, the term
“Notice of Termination” means (a) a written notice which indicates the specific
termination provision of this Agreement relied upon, (b) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s Employment under the provision so indicated, and
(c) specifies a Termination Date which, if submitted by Executive, shall be at
least thirty (30) days following the date of such Notice of Termination unless
such termination is for Good Reason within a Corporate Change Period (in which
case the requirements for a termination due to Good Reason shall apply);
provided, however, that in the event that Executive delivers a Notice of
Termination to the Company, the Company may, in its sole discretion, change the
Termination Date to any date that occurs following the date of receipt of such
Notice of Termination and is prior to the date specified in such Notice of
Termination. A Notice of Termination submitted by the Company may provide for a
Termination Date on the date Executive receives the Notice of Termination, or
any date thereafter elected by the Company in its sole discretion. The failure
by the Company or Executive to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Cause or Good Reason shall not
waive or otherwise prejudice any right of such Party hereunder or preclude such
Party from asserting such fact or circumstance in enforcing such Party’s rights
hereunder.


8.No Mitigation. Except as provided in Section 6(f) regarding excess parachute
payments, Executive shall not be required to mitigate the amount of any payment
or other benefits provided under this Agreement by seeking other employment or
in any other manner.




9

--------------------------------------------------------------------------------

Exhibit 10.4


9.Restrictive Covenants. As an inducement to the Company to enter into this
Agreement, Executive represents to, and covenants with or in favor of, the
Company that Executive will comply with all of the restrictive covenants in
Sections 10 through 16, as a condition to the Company’s obligation to provide
any benefits to Executive under this Agreement.


10.Trade Secrets.


(a)Access to Trade Secrets. As of the Effective Date and on an ongoing basis,
the Company agrees to give Executive access to Trade Secrets which the Executive
did not have access to, or knowledge of, before Executive’s commencement of
Employment.


(b)Agreement Not to Use or Disclose Trade Secrets. In exchange for the Company’s
promises to provide Executive with access to Trade Secrets, and the other
consideration and benefits provided to Executive under this Agreement, Executive
agrees that, during the Employment Period and any time thereafter, not to
disclose to anyone, including, without limitation, any person, firm, corporation
or other entity, or publish or use for any purpose, any Trade Secrets, except
(1) as required in the ordinary course of the business of the Company or an
Affiliate or (2) as authorized by the Company or Affiliate, as applicable.
Executive acknowledges that Trade Secrets (A) have been and will be developed or
acquired by the Company (or an Affiliate) through the expenditure of substantial
time, effort and money and (B) provide the Company (or an Affiliate) with an
advantage over competitors who do not know or use Trade Secrets.


Executive shall hold in a fiduciary capacity for the benefit of the Company (or
its Affiliate, as applicable) any Trade Secret relating to the Company or any of
its Affiliates, and their respective businesses, which (a) has been obtained by
Executive during her Employment and (b) is not public knowledge other than via
an unauthorized disclosure made by Executive in violation of this Agreement.
Executive acknowledges and agrees that all Trade Secrets are, and will continue
to be, the exclusive property of the Company or Affiliate, as applicable.
Executive shall not at any time disclose to any person or entity, or publish, or
use for any unauthorized purpose, any Trade Secret, except as the Company
directs or under compulsion of law. Executive agrees to give notice to the
Company of any attempt to compel disclosure of any Trade Secret within five (5)
business days after Executive is informed that such disclosure is being, or will
be, compelled. Any such notice shall contain a copy of the subpoena, order or
other process used to compel disclosure.
The agreements and covenants in this Section 10(b) apply to all Trade Secrets,
whether now known or later to become known to Executive. In addition, these
provisions shall be in addition to, and not limit or restrict in any way, any
other confidentiality agreement or covenant between the Executive and the
Company or any of its Affiliates.
(c)Agreement to Refrain from Defamatory Statements. Executive shall refrain,
both during the Employment Period and thereafter, from publishing any oral or
written statements about any directors, partners, officers, employees, agents,
investors or representatives of the Company or any Affiliate that are (1)
slanderous, libelous, or defamatory; (2) disclose private or confidential
information about the business affairs, directors, partners, officers,
employees, agents, investors or representatives of the Company or any Affiliate;
(3) constitute an intrusion into the seclusion or private lives of any


10

--------------------------------------------------------------------------------

Exhibit 10.4


such person; (4) give rise to unreasonable publicity about the private life of
any such person; (5) place any such person in a false light before the public;
or (6) constitute a misappropriation of the name or likeness of any such person.


(d)Definitions. The following terms, when used in this Agreement, are defined
below:


(1)“Restricted Territory” means any county, or equivalent political or
governmental subdivision, of any state, district, or territory of the
continental United States in which the Company or any of its Affiliates conducts
its business; and any area adjacent to such counties, or equivalent political or
governmental subdivision, to the extent such adjacent areas are within a 50-mile
radius of any funeral home, cemetery or other death care business owned or
operated by the Company or any of its Affiliates as of the Termination Date.


(2)“Trade Secrets” means any and all information and materials (in any form or
medium) that are proprietary to the Company or an Affiliate, or are treated as
confidential by the Company or an Affiliate as part of, or relating to, any
portion of its or their businesses (whether or not owned or developed by the
Company or an Affiliate) and that are not generally known by other persons or
entities in the same type of business.


For purposes of the Agreement, Trade Secrets include, without limitation, the
following: all of the Company’s or Affiliate’s research, technical and business
information, whether patentable or not, which is of a confidential, trade secret
or proprietary character, and which is either developed by the Executive alone,
or with others or by others; all non-public information that the Company or an
Affiliate has marked as confidential or has otherwise described to Executive
(either in writing or orally) as confidential; all non-public information
concerning the Company’s or Affiliate’s products, services, prospective products
or services, research, prospects, leases, designs, prices, costs, marketing
plans, marketing techniques, studies, customers, investors, suppliers and
contracts; all business records and plans; all personnel files; all financial
information of or concerning the Company or an Affiliate; all information
relating to the Company’s operating system software, application software,
software and system methodology, hardware platforms, technical information,
inventions, computer programs and listings, source codes, object codes,
copyrights and other intellectual property; all technical specifications; any
proprietary information belonging to the Company or an Affiliate; all computer
hardware or software manuals of the Company or an Affiliate; all Company or
Affiliate training or instruction manuals; all Company or Affiliate electronic
data; and all computer system passwords and user codes.
11.Duty to Return Company Documents and Property. Upon the Termination Date,
Executive shall immediately return and deliver to the Company any and all
papers, books, records, documents, memoranda and manuals, e-mail, electronic or
magnetic recordings or data, including all copies thereof, belonging to the
Company or relating to its business, in Executive’s possession, whether prepared
by Executive or others. If at any time after the Termination Date, Executive
determines that Executive has any Trade Secrets in Executive’s possession or
control, Executive shall immediately return them to the Company, including all
copies thereof.






11

--------------------------------------------------------------------------------

Exhibit 10.4


12.Best Efforts and Disclosure. Executive agrees that, while employed with the
Company under this Agreement, Executive’s services shall be devoted on a full
time basis to the Company’s business, and Executive shall use best efforts to
promote its success. Further, Executive shall promptly disclose to the Company
all ideas, inventions, computer programs, and discoveries, whether or not
patentable or copyrightable, which Executive may conceive or make, alone or with
others, during Executive’s period of Employment, whether or not during working
hours, and which directly or indirectly:


(a)
relate to a matter within the scope, field, duties or responsibility of
Executive’s Employment or within the scope or field of the Company’s or an
Affiliate’s business; or



(b)
are based on any knowledge of the actual or anticipated business or interests of
the Company; or



(c)
are aided by the use of time, materials, facilities or information of the
Company or an Affiliate.



Executive assigns to the Company, without further compensation, any and all
rights, titles and interest in all such ideas, inventions, computer programs and
discoveries in all countries of the world.
13.Inventions and Other Works. Any and all writings, computer software,
inventions, improvements, processes, procedures and/or techniques which
Executive may make, conceive, discover, or develop, either solely or jointly
with any other person or persons, at any time during Executive’s period of
Employment, whether at the request or upon the suggestion of the Company or
otherwise, which relate to or are useful in connection with any business now or
hereafter carried on or contemplated by the Company, including developments or
expansions of its present fields of operations, shall be the sole and exclusive
property of the Company. Executive agrees to take any and all actions necessary
or appropriate so that the Company can prepare and present applications for
copyright or letters patent therefor, and secure such copyright or letters
patent wherever possible, as well as reissue renewals, and extensions thereof,
and obtain the record title to such copyright or patents. Executive shall not be
entitled to any additional or special compensation or reimbursement regarding
any such writings, computer software, inventions, improvements, processes,
procedures and techniques. Executive acknowledges that the Company from time to
time may have agreements with other persons or entities which impose obligations
or restrictions on the Company regarding inventions made during the course of
work thereunder or regarding the confidential nature of such work. Executive
agrees to be bound by all such obligations and restrictions, and to take all
action necessary to discharge the obligations of the Company.


14.Non-Solicitation Restriction. Executive hereby agrees that in order to
protect Trade Secrets, it is necessary to enter into the following restrictive
covenant, which is ancillary to the enforceable promises between the Company and
Executive in Sections 9 through 13 and other provisions of this Agreement.
During the Executive’s Employment and for a period of two (2) years following
the Termination Date (regardless of the reason for termination), Executive
hereby covenants and agrees that she will not, directly or indirectly, without
obtaining the express written consent of the Board, either individually or as a
principal, partner, agent, consultant, contractor, employee, or as a director or
officer of any entity, or in any other manner or capacity whatsoever, except on
behalf of the Company, solicit


12

--------------------------------------------------------------------------------

Exhibit 10.4


business, attempt to solicit business, or conduct business, in products or
services competitive with any products or services offered or performed by the
Company or its Affiliates as of the Termination Date within the Restricted
Territory.


15.Non-Competition Restriction. Executive hereby agrees that in order to protect
Trade Secrets, it is necessary to enter into the following restrictive covenant,
which is ancillary to the enforceable promises between the Company and Executive
in Sections 9 through 14 and other provisions of this Agreement. Executive
hereby covenants and agrees that during Executive’s period of Employment, and
for a period of two (2) years following the Termination Date (regardless of the
reason for termination), Executive will not, without obtaining the express
written consent of the Company, engage in any capacity, directly or indirectly
(whether as proprietor, stockholder, director, partner, employee, agent,
independent contractor, consultant, trustee, or in any other capacity), with
respect to any entity which is or may be in the funeral, mortuary, crematory,
cemetery or burial insurance business or in any business related thereto (a) as
part of any of the companies or entities listed on Schedule I hereto, or (b)
within the Restricted Territory (in each case, a “Competing Enterprise”);
provided, however, Executive shall not be deemed to be participating or engaging
in a Competing Enterprise solely by virtue of the ownership of not more than one
percent (1%) of any class of stock or other securities which are publicly traded
on a national securities exchange or in a recognized over-the-counter market.


16.No Recruitment Restriction. Executive agrees that during Executive’s period
of employment with the Company or its Affiliates, and for a period of two (2)
years following the Termination Date (regardless of the reason for termination),
without obtaining the express written consent of the Company, Executive shall
not, either directly or indirectly, or by acting in concert with another person
or entity, (a) hire any employee or independent contractor performing services
for the Company or any Affiliate, or any such individual who performed services
for the Company or any Affiliate at any time during the one-year period ending
on the Termination Date, or (b) solicit or influence or seek to solicit or
influence, any employee or independent contractor performing services for the
Company or any Affiliate, or any such individual who performed services for the
Company or any Affiliate at any time during the one-year period ending on the
Termination Date, to terminate, reduce or otherwise adversely affect such
individual’s employment or other relationship with the Company or any Affiliate.


17.Tolling. If Executive violates any of the restrictions contained in Sections
9 through 16, then notwithstanding any provision hereof to the contrary, the
restrictive period will be suspended and will not run in favor of Executive from
the time of the commencement of any such violation, unless and until such time
when the Executive cures the violation to the reasonable satisfaction of the
Company.


18.Reformation. If a court or arbitrator rules that any time period or the
geographic area specified in any restrictive covenant in Sections 9 through 16
is unenforceable, then the time period will be reduced by the number of months,
or the geographic area will be reduced by the elimination of such unenforceable
portion, or both, so that the restrictions may be enforced in the geographic
area and for the time to the full extent permitted by law.










13

--------------------------------------------------------------------------------

Exhibit 10.4


19.No Previous Restrictive Agreements. Executive represents that, except as
disclosed in writing to the Company as of the Effective Date, Executive is not
bound by the terms of any agreement with any previous employer or other third
party to (a) refrain from using or disclosing any confidential or proprietary
information in the course of Executive’s Employment or (b) refrain from
competing, directly or indirectly, with the business of such previous employer
or any other person or entity. Executive further represents that Executive’s
performance under this Agreement and work duties for the Company do not, and
will not, breach any agreement to keep in confidence any proprietary
information, knowledge or data acquired by Executive in confidence or in trust
prior to Executive’s Employment, and Executive will not disclose to the Company
or induce the Company to use any confidential or proprietary information or
material belonging to any previous employer or others.


20.Conflicts of Interest. In keeping with Executive’s fiduciary duties to the
Company, Executive hereby agrees that Executive shall not become involved in a
conflict of interest, or upon discovery thereof, allow such a conflict to
continue at any time during Executive’s period of Employment. In this respect,
Executive agrees to fully comply with the conflict of interest agreement entered
into by Executive as an employee, officer or director of the Company or an
Affiliate. In the instance of a violation of the conflict of interest agreement
to which Executive is a party, it may be necessary for the Company to terminate
Executive’s Employment for Cause.


21.Remedies. Executive acknowledges that the restrictions contained in Sections
9 through 20 of this Agreement, in view of the nature of the Company’s business,
are reasonable and necessary to protect the Company’s legitimate business
interests, and that any violation of this Agreement would result in irreparable
injury to the Company. In the event of a breach or a threatened breach by
Executive of any provision of Sections 9 through 20 of this Agreement, the
Company shall be entitled to a temporary restraining order and injunctive relief
restraining Executive from the commission of any breach, and to recover the
Company’s attorneys’ fees, costs and expenses related to the breach or
threatened breach. Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
such breach or threatened breach, including, without limitation, the recovery of
money damages, attorneys’ fees, and costs. These covenants and agreements shall
each be construed as independent of any other provisions in this Agreement, and
the existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants and agreements.


22.No Interference. Notwithstanding any other provision of this Agreement, (a)
Executive may disclose confidential information when required to do so by a
court of competent jurisdiction, by any governmental agency having authority
over Executive or the business of the Company or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order
Executive to divulge, disclose or make accessible such information, in each
case, subject to Executive’s obligations to notify the Company under Section
10(b); and (b) nothing in this Agreement is intended to interfere with
Executive’s right to (1) report possible violations of state or federal law or
regulation to any governmental or law enforcement agency or entity; (2) make
other disclosures that are protected under the whistleblower provisions of state
or federal law or regulation (including the right to receive an award for
information provided to any such government agencies); (3) file a claim or
charge any governmental agency or entity; or (4) testify, assist, or participate
in an investigation, hearing, or proceeding conducted by any governmental or law
enforcement agency or entity, or any court. For


14

--------------------------------------------------------------------------------

Exhibit 10.4


purposes of clarity, in making or initiating any such reports or disclosures or
engaging in any of the conduct outlined in subsection (b) above, Executive may
disclose confidential information to the extent necessary to such governmental
or law enforcement agency or entity or such court, need not seek prior
authorization from the Company, and is not required to notify the Company of any
such reports, disclosures or conduct.


23.Defend Trade Secrets Act. Executive is hereby notified in accordance with the
Defend Trade Secrets Act of 2016 that Executive will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (a) is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. If Executive files a lawsuit for retaliation
against the Company for reporting a suspected violation of law, Executive may
disclose the Company’s trade secrets to Executive’s attorney and use the trade
secret information in the court proceeding if Executive files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.


24.Withholdings; Right of Offset. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling, (b) all other normal employee deductions made
with respect to Company’s employees generally, and (c) any advances made to
Executive and owed to Company.


25.Severability. It is the desire of the Parties hereto that this Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction, the
Parties hereby agree and consent that such provision shall be reformed to create
a valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement. This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.


26.Title and Headings; Construction. In the interpretation of the Agreement,
except where the context clearly otherwise requires:


(a)“including” or “include” does not denote or imply any limitation;


(b)“or” has the inclusive meaning “and/or”;


(c)the singular includes the plural, and vice versa, and each gender includes
each of the others;


(d)captions or headings are only for reference and are not to be considered in
interpreting the Agreement;


(e)“Section” refers to a Section of the Agreement, unless otherwise stated in
the Agreement;




15

--------------------------------------------------------------------------------

Exhibit 10.4


(f)the words “herein”, “hereof”, “hereunder” and other compounds of the word
“here” shall refer to the entire Agreement and not to any particular provision;
and


(g)a reference to any statute, rule, or regulation includes any amendment
thereto or any statute, rule, or regulation enacted or promulgated in
replacement thereof or as the successor thereto.


27.Governing Law; Jurisdiction. All matters or issues relating to the
interpretation, construction, validity, and enforcement of this Agreement shall
be governed by the laws of the State of Texas, without giving effect to any
choice-of-law principle that would cause the application of the laws of any
jurisdiction other than Texas. Jurisdiction and venue of any action or
proceeding relating to this Agreement or any Dispute must be brought, if at all,
in a state district court in Harris County, Texas or federal district court in
the Southern District of Texas, Houston Division. Each party submits to the
jurisdiction of such courts and agrees not to raise any objection to such
jurisdiction.


28.Binding Effect; Third Party Beneficiaries. Subject to Section 33, this
Agreement shall be binding upon and inure to the benefit of the Parties hereto,
and to their respective heirs, executors, beneficiaries, personal
representatives, successors and permitted assigns hereunder; otherwise this
Agreement shall not be for the benefit of any third parties.


29.Entire Agreement; Amendment and Termination. This Agreement replaces and
merges all previous agreements, amendments and discussions relating to the same
or similar subject matters between Executive and Company (or any of its
Affiliates) and constitutes the entire agreement between the Executive and the
Company (and any of its Affiliates) with respect to the subject matter of this
Agreement. Any existing employment agreement between the Executive and the
Company (or any of its Affiliates) is hereby terminated, effective immediately.
This Agreement may be amended, waived or terminated only by a written instrument
that is identified as an amendment, waiver or termination hereto, and is
executed on behalf of both Parties. Executive hereby acknowledges and represents
that in executing this Agreement, she did not rely on, has not relied on, and
specifically disavows any reliance on any communications, promises, statements,
inducements, or representation(s), oral or written, by the Company, except as
expressly contained in this Agreement. The Parties represent that they relied on
their own judgment, and on the advice of legal counsel for such Party, if
applicable, in entering into this Agreement.


30.Section 409A.


(a)General. Any provisions of the Agreement that are subject to Section 409A of
the Code and the regulations and other authoritative guidance issued thereunder
(“Section 409A”), are intended to comply with all applicable requirements of
Section 409A, or an exemption from the application of Section 409A, and shall be
interpreted and administered accordingly. Notwithstanding any provision of this
Agreement to the contrary, a termination of Employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amount or benefit that constitutes “non-qualified deferred
compensation” (within the meaning of Section 409A) upon or following a
termination of the Executive’s Employment unless such termination is also a
“separation from service” (as defined under Section 409A) (a “Separation from
Service”) and, for purposes of any such provision, references herein to a
“termination,” “termination of employment” or like terms shall mean a Separation
from Service, if applicable. Each payment under this Agreement shall be treated
as


16

--------------------------------------------------------------------------------

Exhibit 10.4


a separate payment for purposes of Section 409A. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement.


(b)Specified Employee. Notwithstanding any provision of this Agreement to the
contrary, if any payment or other benefit provided hereunder would be subject to
additional taxes and interest under Section 409A because the timing of such
payment is not delayed as required by Section 409A for a “specified employee”
(as defined under Section 409A), then if the Executive is on the date of
Executive’s Separation from Service a specified employee, any such payment or
benefit that Executive would otherwise be entitled to receive during the first
six months following the Separation from Service shall be accumulated and paid
in a lump sum within ten (10) days after the date that is six months following
the date of the Separation from Service, or such earlier date upon which such
amount can be paid under Section 409A without being subject to such additional
taxes and interest such as, for example, upon the Executive’s death. Any
remaining payments due to Executive under this Agreement shall be paid as
otherwise provided in this Agreement.


(c)Reimbursements and In-Kind Benefits. Notwithstanding any provision of this
Agreement to the contrary, any reimbursements or in-kind benefits provided under
this Agreement that constitute “deferred compensation” within the meaning of
Section 409A shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, other than medical expenses referred to in Section 105(b)
of the Code, and Executive’s right to reimbursement under this Agreement will
not be subject to liquidation or exchange for other benefits.


(d)No Section 409A Representations. Notwithstanding the foregoing, the Company
makes no representations, warranties, or guarantees regarding the tax
consequences of this Agreement, or any payments made hereunder, under Section
409A or otherwise, and has advised the Executive to consult with Executive’s own
tax advisor.


31.Survival of Certain Provisions. Provisions of this Agreement which by their
terms must survive the termination of this Agreement shall survive any such
termination of this Agreement or termination of Executive’s Employment, as
applicable, including, without limitation, Executive’s obligations under
Sections 9 through 16 and the Company’s obligations under Section 6.


32.Waiver of Breach. No waiver by any party hereto of a breach of any provision
of this Agreement by any other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, will operate or
be construed as a waiver of any subsequent breach by such other party or any
similar or dissimilar provision or condition at the same or any subsequent time.
The failure of any party hereto to take any action by reason of any breach will
not deprive such party of the right to take action at any time while such breach
continues.


33.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company and its Affiliates (and its and their successors), as
well as upon any person or entity acquiring, whether by merger, consolidation,
purchase of assets, dissolution or otherwise, all or substantially all of the
capital stock, business and/or assets of the Company (or its successor)
regardless of whether the Company is the surviving or resulting entity. The
Company shall require any successor (whether direct


17

--------------------------------------------------------------------------------

Exhibit 10.4


or indirect, by purchase, merger, consolidation, dissolution or otherwise) to
all or substantially all of the capital stock, business or assets of the Company
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had occurred; provided, however, no such assumption shall relieve the
Company or any of its Affiliates (or any successor thereof) of any of its duties
or obligations hereunder unless otherwise agreed, in writing, by Executive.


This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representative, executors, administrators, successors, and
heirs. In the event of the death of Executive while any amount is payable
hereunder, all such amounts shall be paid to the Designated Beneficiary.
34.Notice. Each notice or other communication required or permitted under this
Agreement shall be in writing and transmitted, delivered, or sent by personal
delivery, prepaid courier or messenger service (whether overnight or same-day),
or prepaid certified United States mail (with return receipt requested),
addressed (in any case) to the other party at the address for that party set
forth below that party’s signature on this Agreement, or at such other address
as the recipient has designated by Notice to the other party, by electronic
mail, delivery and read receipt required, or by facsimile, confirmation of
delivery required.


Each notice or communication so transmitted, delivered, or sent (a) in person,
by courier or messenger service, or by certified United States mail shall be
deemed given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal),
or (b) by telecopy or facsimile shall be deemed given received) and effective on
the date of actual receipt (with the confirmation of transmission being deemed
conclusive evidence of receipt, except where the intended recipient has promptly
notified the other party that the transmission is illegible). Nevertheless, if
the date of delivery or transmission is not a business day, or if the delivery
or transmission is after 5:00 p.m. (local time) on a business day, the notice or
other communication shall be deemed given, received, and effective on the next
business day.
35.Deemed Resignations. Unless otherwise agreed to in writing by the Company and
Executive prior to the termination of Executive’s Employment, any termination of
Executive’s Employment shall constitute: (a) an automatic resignation of
Executive as an officer of the Company and each Affiliate and subsidiary of the
Company, as applicable, and (b) an automatic resignation of Executive from the
Board (if applicable), from the board of directors of any Affiliate and
subsidiary of the Company (if applicable), and from the board of directors or
any similar governing body of any corporation, limited liability entity or other
entity (i) in which the Company or any Affiliate or subsidiary holds an equity
interest and (ii) with respect to which board or similar governing body the
Executive serves as the Company’s or such Affiliate’s or subsidiary’s designee
or other representative (if applicable).


36.Executive Acknowledgment. Executive acknowledges (a) being knowledgeable and
sophisticated as to business matters, including the subject matter of this
Agreement, (b) having read this Agreement and understanding its terms and
conditions, (c) having been given an ample opportunity to discuss this Agreement
with her personal legal counsel prior to execution, and (d) that no strict rules
of construction shall apply for or against the drafter or any other party.
Executive hereby represents that she is free to enter into this Agreement
including, without limitation, that she is not subject to any


18

--------------------------------------------------------------------------------

Exhibit 10.4


covenant not to compete, confidentiality agreement or other restrictive
agreement or covenant, with former employer or otherwise, that could conflict
with this Agreement or her duties hereunder.


37.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one party hereto, but together signed by both Parties.


IN WITNESS WHEREOF, Executive has executed this Agreement, the Company has
caused this Agreement to be executed in its name and on its behalf by its duly
authorized officer, to be effective as of the Effective Date.
EXECUTIVE:


/s/ Viki K. Blinderman
Viki K. Blinderman


Address for Notices:
5334 Dumfries
Houston, Texas 77096




COMPANY:


CARRIAGE SERVICES, INC.


By:
/s/ Mel Payne

Name:
Mel Payne

Title:
Chairman of the Board &

Chief Executive Officer


Address for Notices:
Carriage Services, Inc.
3040 Post Oak Blvd, Suite 300
Houston, Texas 77056
Attn: General Counsel


[End of Signatures.]








19

--------------------------------------------------------------------------------

Exhibit 10.4




Schedule I
1.
The following entities, together with all Affiliated Parties thereof:

Service Corporation International
StoneMor Partners LP
NorthStar Memorial Group, LLC
Park Lawn Corporation
Legacy Funeral Group, LLC
Foundation Partners Group, LLC


For purposes of this Schedule I, an “Affiliated Party” of an entity is an entity
that directly or indirectly controls, is under the control of or is under common
control with such entity.
2.
Any new entity which may hereafter be established which acquires any combination
of ten or more funeral homes and/or cemeteries from any of the entities
described in Section 1 of this Schedule I.

3.
Any funeral home, cemetery or other death care enterprise which is managed by
any entity described in Section 1 or 2 of this Schedule I.











20